                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         Gary L. Pansier and                           Case No. 18-22297-beh
         Joan R. Pansier,
                        Debtors.                Chapter 7
_____________________________________________________________________________

         Patrick S. Layng,
                             Plaintiff,
         v.                                            Adversary No. 18-2222

         Gary L. Pansier and
         Joan R. Pansier,
                             Defendants.


         DECISION AND ORDER DENYING DEFENDANTS’ MOTION FOR
         A PROTECTIVE ORDER QUASHING PLAINTIFF’S SUBPOENAS


         The debtor-defendants Gary and Joan Pansier moved for a protective
order quashing subpoenas the United States Trustee issued on third parties
BMO Harris Bank, N.A., MoneyGram, and the United States Postal Service.
The U.S. Trustee objected to the motion. For the reasons that follow, the Court
will deny the Pansiers’ motion.

                                      BACKGROUND
         The U.S. Trustee issued a subpoena to BMO Harris Bank, requesting
documentation concerning two identified bank accounts (ending in 0698 and
0590), as well as any other bank accounts to which Joan Pansier, Gary
Pansier, FLY SLOW FO TRUST, or Casey’s Shadow LLC may have access;
specifically:
         Copies of any and all financial records, of any type, for all personal
         or business checking, savings, or other banking accounts . . . to
         include copies of signature cards, bank statements, canceled
         checks, interoffice notes, bank records, wire transfers or deposits,




                Case 18-02222-beh     Doc 32   Filed 03/22/19   Page 1 of 8
       withdrawal slips from checking or money market accounts, or loan
       applications regarding Joan Pansier, Gary Pansier, FLY SLOW FO
       TRUST, and/or Casey’s Shadow LLC for the time period January 1,
       2017, through the issue date of the subpoena.
See CM-ECF Doc. No. 22, at 10.
       The bank has not objected to the subpoena.
       At the same time, the U.S. Trustee issued subpoenas to MoneyGram and
the United States Postal Service, requesting the production of “[a]ll records
regarding money orders purchased by Joan Pansier (N6755 Loop Lake Rd.,
Crivitz WI 54114) and/or Gary Pansier (N6755 Loop Lake Rd., Crivitz WI
54114) from January 1, 2017 through 2/14/2019.” See Id. at 11–12.
       MoneyGram and the USPS have not objected to the subpoenas.

                         THE PARTIES’ ARGUMENTS
       The Pansiers object to the subpoena issued to BMO Harris Bank
because, they claim, it requests “a multitude of documents that are excessive,
unreasonable, and irrelevant to the issue of whether or not the Defendant’s tax
debts are dischargeable.” CM-ECF Doc. No. 22, at 5. The Pansiers further
fault the U.S. Trustee for requesting documents that they themselves could
have provided, and assert that the U.S. Trustee is “abusing the discovery
process and acting in bad faith by requesting documents from their bank with
the intent of damaging Defendants’ business relationship with those parties.”
Id. at 5.
       The Pansiers object to the other two subpoenas as “placing an
unreasonable, overly broad and costly burden on MoneyGram and the United
States Postal Service” and likewise claim that they could have provided the U.S.
Trustee with the requested documents, adding: “The Plaintiff[’]s failure to take
advantage of this inexpensive, convenient method of discovery casts serious
doubt that either company possesses information that is remotely relevant to
the discharge of tax debts; debts covering the tax periods of 1995 through
2006.” Id. at 6.




            Case 18-02222-beh    Doc 32   Filed 03/22/19   Page 2 of 8
      As a result, the Pansiers request that the Court issue a protective order
quashing all three subpoenas, claiming that the subpoenas seek “documents
for no apparent or relevant purpose in resolving this case,” are “unduly
burdensome,” and request “documents that can be obtained from a source that
is more convenient, less burdensome and less expensive[—]from the
Defendant[]s themselves.” Id. at 1, 8.
      The U.S. Trustee asserts in response that the Pansiers lack standing to
move to quash the third-party subpoenas. But even if they did, says the U.S.
Trustee, there is no basis to quash the subpoenas or to issue a protective order
because the requests are not unduly burdensome and seek relevant
information.

                                    ANALYSIS
A.    Standing to Quash the Subpoenas
      Although the Pansiers style their motion as one for a “protective order”
and cite to Federal Rule of Civil Procedure 26(c)(1) and Bankruptcy Rule 7026,
their motion is more aptly described as a motion to quash, because the
outcome they seek is an order quashing the U.S. Trustee’s third-party
subpoenas in their entirety, not preventing the discovery or disclosure of
certain types of information that the subpoenas seek. Federal Rule of Civil
Procedure 45(c), made applicable here by Bankruptcy Rule 9016, requires a
court to quash or modify a subpoena if it: (1) fails to allow a reasonable time for
compliance; (2) requires a person who is neither a party nor a party’s officer to
travel more than 100 miles; (3) requires disclosure of privileged or other
protected matter, if no exception or waiver applies; or (4) subjects a person to
undue burden. Fed. R. Civ. P. 45(c)(3)(A)(I–V). The party seeking to quash
bears the burden of demonstrating that the subpoena falls within one of these
categories.
      The Pansiers seek to quash subpoenas served on non-parties BMO
Harris Bank, MoneyGram, and USPS. As a general rule, a party to litigation
can move to quash a subpoena issued to a third party only if “the subpoena




              Case 18-02222-beh   Doc 32   Filed 03/22/19   Page 3 of 8
infringes upon the movant’s legitimate interests.” United States v. Raineri, 670
F.2d 702, 712 (7th Cir. 1982). Such legitimate interests include “the assertion
of work product or attorney-client privilege, interference with business
relationships, or production of private information about the party that may be
in the possession of a third party.” Parker v. Four Seasons Hotels, Ltd., 291
F.R.D. 181, 187 (N.D. Ill. 2013).
              Courts disagree over whether a party whose banking or other financial
records are subpoenaed have a privacy interest in those records sufficient to
bestow standing to move to quash the subpoena under Rule 45.1 In any event,
the Pansiers do not claim a personal privacy right or privilege in the
subpoenaed information in their motion to quash. Instead, they contend that
the U.S. Trustee is attempting to damage their “business relationship” with
BMO Harris Bank by subpoenaing their banking records. The Pansiers fail to
describe exactly how their banking relationship will be damaged; regardless,
this particular type of “business relationship” is not one that courts have found
to create a “legitimate interest” to confer standing to quash a non-party
subpoena. See, e.g., Noble Roman’s, Inc. v. Hattenhauer Distrib. Co., 314 F.R.D.
304, 306 n.2 (S.D. Ind. 2016) (relationship with movant’s shareholder’s);

                                                            
1  Compare, e.g., Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D.
Fla. 2005) (defendants lacked standing under Rule 45 to challenge subpoenas for financial
records because they had no expectation of privacy in their business transactions with other
corporations); Clayton Brokerage Co. of St. Louis v. Clement, 87 F.R.D. 569, 571 (D. Md. 1980)
(bank records of a customer’s transactions are not the customers’ private documents, but
business records of the bank, and therefore a bank customer has no “legitimate expectation of
privacy” in the contents of checks, deposit slips and other banking documents); United States
v. Gordon, 247 F.R.D. 509, 510 (E.D.N.C. 2007) (“Typically, a party has no standing to
challenge a subpoena issued to his or her bank seeking discovery of financial records because
bank records are the business records of the bank, in which the party has no personal right.”);
with In re Capuccio, 558 B.R. 930, 933–34 (Bankr. W.D. Okla. 2016) (defendant whose banking
records were subpoenaed had a privacy interest in her personal financial affairs sufficient to
challenge the non-party subpoena, although “[t]he fact that Defendant’s right of privacy gives
her standing to challenge the subpoena doesn’t mean there are sufficient grounds to
successfully do so”); ITOCHU Int’l, Inc. v. Devon Robotics, LLC, 303 F.R.D. 229 (E.D. Pa. 2014)
(judgment debtor had standing to challenge subpoenas issued to non-party banks, where the
subpoenas requested the judgment debtor’s personal financial information); Bell v. Lantz, No.
1:13-CV-0035-TWP-DKL, 2015 WL 6609290, at *2 (S.D. Ind. Oct. 30, 2015) (“A party has
standing to challenge third-party subpoenas seeking the party’s financial records.”).




                            Case 18-02222-beh                  Doc 32   Filed 03/22/19   Page 4 of 8
Farmer v. Senior Home Companions of Indiana, Inc., No. 1:08-CV-0379-DFH-
JMS, 2009 WL 564193, at *1 (S.D. Ind. Mar. 5, 2009) (relationship with a
movant’s customers/clients or employer).
              The Pansiers also argue that the subpoenas seek irrelevant information
and impose an undue expense or burden on the subpoenaed non-parties. Many
courts have held that a party to litigation lacks standing to challenge a
subpoena on these grounds: “Relevance, burden or service objections fall to the
subpoena’s recipient to make.” Parker, 291 F.R.D. at 187.2
              But the Court need not decide whether the Pansiers have standing to
quash the third-party subpoenas under Rule 45, because “[d]istrict courts have
found that a party who lacks standing under Rule 45 to challenge a subpoena
may ‘achieve a similar end under Rule 26’ by requesting a protective order
relating to document requests served on a third party.” Allstate Ins. Co. v.
Electrolux Home Prod., Inc., No. 16-CV-4161, 2017 WL 5478297, at *3 (N.D. Ill.
Nov. 15, 2017) (citing cases). The Court therefore will consider the Pansiers’
request for a protective order under Rule 26.3




                                                            
2  See also, e.g., Uppal v. Rosalind Franklin Univ. of Med. & Sci., 124 F. Supp. 3d 811, 815 (N.D.
Ill. 2015) (“[A] number of courts have held that generally, . . . a party lacks standing to
challenge subpoenas issued to non-parties on the grounds of relevancy or undue burden.”)
(citing cases); Allstate Ins. Co. v. Electrolux Home Prod., Inc., No. 16-CV-4161, 2017 WL
5478297, at *3 (N.D. Ill. Nov. 15, 2017) (“As a non-recipient of the subpoena, Plaintiff has no
interest in any undue burden that compliance would require, and Plaintiff thus has no
standing to object on that basis.”); Auto Owners Ins. Co., 231 F.R.D. at 429 (“Defendants do not
have standing to quash the subpoenas on the grounds of oppression and undue burden placed
upon the third parties where the non-parties have not objected on those grounds.”); but see
Ossola v. Am. Express Co., 149 F. Supp. 3d 934, 937 (N.D. Ill. 2015) (“Other cases have
concluded that Rule 45 adopts the standards codified in Rule 26, and that a non-party
subpoena may be quashed or modified by a party for the same reasons that would support a
protective order under Rule 26.”) (citing cases from other districts).
3 The Pansiers’ motion does not reflect compliance with Rule 26’s meet-and-confer
requirement that a motion for a protective order “include a certification that the movant has in
good faith conferred or attempted to confer with other affected parties in an effort to resolve the
dispute without court action.” Fed. R. Civ. P. 26(c)(1). Nevertheless, because the debtors are
proceeding pro se, and to move this case forward and reach the merits of the motion, the Court
will not deny the motion on that basis.




                            Case 18-02222-beh                  Doc 32   Filed 03/22/19   Page 5 of 8
B.    Good Cause to Issue a Protective Order
      The scope of federal discovery is broad. Rule 26 allows “discovery
regarding any nonprivileged matter that is relevant to any party’s claim or
defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). In
determining whether discovery is appropriate, the Court considers “the
importance of the issues at stake in the action, the amount in controversy, the
parties’ relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the burden or
expense of the proposed discovery outweighs its likely benefit.” Id. For
purposes of discovery, relevancy is construed broadly to encompass “‘any
matter that bears on, or that reasonably could lead to other matter[s] that
could bear on, any issue that is or may be in the case.’” Chavez v.
DaimlerChrysler Corp., 206 F.R.D. 615, 619 (S.D. Ind. 2002) (quoting
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).
      A court may limit discovery where the information sought can be
obtained from some other source that is more convenient, less burdensome, or
less expensive, or outside the scope as permitted by Rule 26(b)(1). Fed. R. Civ.
P. 26(b)(2)(C). Once relevance has been shown, a party seeking to limit
discovery bears the burden of showing why a particular discovery request is
improper. Kodish v. Oakbrook Terrace Fire Prot. Dist., 235 F.R.D. 447, 450
(N.D. Ill. 2006).
      Additionally, a court may, “for good cause, issue an order to protect a
party or person from annoyance, embarrassment, oppression, or undue burden
or expense.” Fed. R. Civ. P 26(c)(1). The party seeking the issuance of a
protective order bears the burden of demonstrating good cause. That burden
“must be satisfied with ‘a particular and specific demonstration of fact, as
distinguished from stereotyped and conclusory statements, in order to
establish good cause.’ General injuries are insufficient.” Patt v. Family Health
Sys., Inc., 189 F.R.D. 518, 522 (E.D. Wis. 1999), aff’d, 280 F.3d 749 (7th Cir.
2002) (internal citations omitted). The movant must show that the requested
discovery will cause “a clearly defined and serious injury.” Id.



             Case 18-02222-beh   Doc 32    Filed 03/22/19   Page 6 of 8
      The Pansiers’ conclusory allegations and insinuations that the U.S.
Trustee intends to harm their relationship with their bank are insufficient to
establish good cause. Compare Doe v. Cty. of Milwaukee, No. 14-C-200, 2015
WL 6442322, at *1 (E.D. Wis. Oct. 23, 2015) (“The County Defendants’
conclusory assertions of annoyance and oppression do not satisfy their burden
of showing good cause for the issuance of a protective order.”). Additionally,
assuming the Pansiers have standing to raise a relevancy objection, the Court
finds no merit to that challenge. As an initial matter, the Pansiers confuse the
subject matter of this adversary; it is not to determine the dischargeability of
their tax debts, but to determine whether there is a basis to deny their
discharges. The United States Trustee has alleged that the Pansiers use a
BMO Harris Bank account to withdraw cash, which they then use to pay their
personal expenses, including to purchase money orders that were not disclosed
on their petition. The requested records are relevant to the U.S. Trustee’s
claims in this case, including his claim under 11 U.S.C. section 727(a)(4)(A).
      Finally, although the Pansiers assert that the U.S. Trustee should be
required to seek the records from them first, whether the documents can be
obtained elsewhere is not an argument for the Pansiers to make. See In re Rule
45 Subpoena Issued To JP Morgan Chase Bank, N.A., 319 F.R.D. 132, 135
(S.D.N.Y. 2016) (attorney lacked standing to object to subpoena served on
bank, which sought bank records for attorney and his law firm, on grounds
that requester could have obtained the records elsewhere or in a more timely
fashion). Moreover, the documents the U.S. Trustee has requested are not the
Pansiers’ private documents, but the business records of the bank and other
entities, cf. Clayton, 87 F.R.D. at 571. The U.S. Trustee is entitled to request
those records directly from the third parties; as neutral record-holders, BMO
Harris Bank, MoneyGram, and USPS are more reliable and complete sources of
the proposed discovery. The Pansiers have not asserted that they possess the
exact same set of documentation that the U.S. Trustee would receive from the
bank and other parties, and the U.S. Trustee should not be required to rely
upon the defendants for this type of information, particularly when the



            Case 18-02222-beh    Doc 32   Filed 03/22/19   Page 7 of 8
complaint alleges several causes of action based in fraud. See, e.g., Am. Seeds,
LLC v. Watson, No. CIV. 10-1012, 2010 WL 3843002, at *1 (D.S.D. Sept. 27,
2010) (rejecting as “frivolous” a suggestion that the plaintiff should have
obtained the requested bank records from the defendant himself, noting
“[b]ank records are normally obtained from the bank, especially in a case where
the defendant is accused of significant fraud”); see also CatchPlay Inc. v. Studio
Sols. Grp., Inc., No. CV 12-7525 GW(JC), 2013 WL 12146123, at *3 (C.D. Cal.
Mar. 28, 2013) (overruling defendants’ objection that the plaintiffs’ third-party
subpoenas to banks were harassing and imposed an undue burden because
the plaintiffs failed to seek the requested information from the defendants
themselves; “[c]ontrary to defendants’ suggestion . . . there was . . . no
requirement that plaintiffs seek the records in issue from defendants . . . before
seeking the records from the banks”).
      In this case, the subpoenas the U.S. Trustee issued to BMO Harris Bank,
MoneyGram, and USPS seek relevant information and are narrowly tailored
and limited in scope. In other words, the requested discovery is “proportional
to the needs of the case” and the likely benefit of the proposed discovery
outweighs any burden or expense. The Pansiers have failed to prove that the
U.S. Trustee’s third-party discovery requests are improper or should be
prohibited.

                           CONCLUSION AND ORDER
      For the foregoing reasons,
      IT IS HEREBY ORDERED that the defendants’ motion for a protective
order quashing the plaintiff’s subpoenas is DENIED.

Dated: March 22, 2019




              Case 18-02222-beh    Doc 32   Filed 03/22/19   Page 8 of 8
